DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on June 24, 2022 is acknowledged.  The traversal is on the ground(s) that the method claims of Groups I and III share a common technical feature of assessing the number or concentration of fungal cells in a sample as a function of substrate conversion.  This argument is found persuasive because Sanon et al. does not teach the determination of fungal cells or suggest that substrate conversion can be used to quantify or qualitatively determine the presence of fungal cells.  However, this technical feature is not considered special in light of the references Orenga, US patent 6,921,635 issued on July 26, 2005, and Sanon et al., “N-acetyl-β-ᴅ-hexosaminidase from Trichomonas vaginalis: substrate specificity and activity of inhibitors”, Biomedicine & Pharmacotherapy, 2005, Vol. 59, Issue 5, pp. 245-248, cited below in the prior art rejections. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-32 are pending in the instant application. Claims 16-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 24, 2022.
Claims 1-15 are under examination. 

Priority
	This application is a 371 of PCT/EP2019/052979 filed on February 7, 2019, which claims priority to foreign application EPO 18155604.4 filed on February 7, 2018 and EPO 18166640.5 filed on April 10, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/965,318, filed on July 28, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement filed on September 21, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Objections
Claims 1, 10, 12, and 14-15 are objected to for minor informalities. 
Claim 1 recites “the substrate can be converted by (NAHA) produced by fungal cells” in line 9, which contains the acronym NAHA in parentheses. As this term was previously defined in line 2, the parentheses should be deleted. 
Claim 10 recites “a fluorescently detectable derivative hereof” in lines 2-3, which is improper grammar. Applicant is suggested to amend the phrase to read “a fluorescently detectable derivative thereof”. 
Claim 12 recites “wherein the inhibitor is one, which specifically inhibits NAHA” in line 2, which has a misplaced comma after the word “one”. The comma should be deleted. 
Claim 14 recites a grammatically incorrect phrase “prior producing the reaction mixture” in lines 3-4. Applicant is suggested to amend the phrase to read “prior to producing the reaction mixture”. 
Claim 15 is convoluted because it contains a superfluous phrase, “if the inhibitor is added to the sample prior to producing the reaction mixture, then”; claim 15 also recites a grammatically incorrect phrase, “such as the most 115 minutes” in line 3, and recites “at most 100 minutes” twice in line 4, which is redundant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites the limitation “a preferential inhibitor” in line 9, the phrase "preferential" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 2 recites the limitation “such as filamentous fungal cell(s) in the form of hyphae or spores, hyphal fragments, or hyphal microfragments having sizes less than 1 µm”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 7 recites the limitation “preferably over a period of about 30 minutes”, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 10 recites the limitation “such as a methylumbelliferyl derivative selected from the group … ”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “wherein the inhibitor is an unspecific NAHA inhibitor”. Claim 1, from which claim 11 depends, recites “a preferential inhibitor”. It is unclear whether “the inhibitor” is referring to “a preferential inhibitor” of claim 1, or an additional inhibitor that is not preferential to NAHA. It is further unclear how the inhibitor can be both “a preferential inhibitor” and “an unspecific NAHA inhibitor”, which are mutually exclusive limitations. Therefore, this claim is indefinite. 
Claim 12 recites the limitation “such as 2-Acetamido-1,2-dideoxynojirimycin”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, which recites the limitation “such as the most 115 minutes”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation of “at most 2 hours prior”, and the claim also recites “and at most 5 minutes prior”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Those claims from depending from a rejected claim are also rejected as failing to remediate the indefiniteness. 
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii). states “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species”, where “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, where there is substantial variation within the genus, one must describe “a sufficient variety of species to reflect the variation within the genus”. 
Claims 1-15 are directed towards a method of determining fungal cells in a sample, wherein a substrate can be converted by NAHA and “a preferential inhibitor of the enzymatic conversion of the substrate by non-fungal NAHA is present in the reaction mixture”, which contains the generic term “preferential inhibitor” as in claim 1. The broadest reasonable interpretation of “preferential inhibitor” is that this term encompasses any inhibitor molecule that would preferentially bind to non-fungal NAHA relative to fungal NAHA. 
The specification defines a “preferential inhibitor” as a substance that inhibits substrate conversion by non-fungal cell NAHA such that substrate conversion by fungal cell NAHA is increased relative to conversion by irrelevant cells (specification p. 5, lines 10-22). The specification describes a single embodiment of a preferential inhibitor, specifically 2-Acetamido-1,2-dideoxynojirimycin (specification p.3, lines 10-11). The specification suggests that other molecules could also serve as inhibitors, but does not provide any guidance on how to extend the results obtained with 2-Acetamido-1,2-dideoxynojirimycin to identify additional preferential inhibitors. The specification further teaches that the metal ions Ag+, Hg+, Cu2+ and Pb2+ are unspecific inhibitors (specification p.3, line 10 and p.9, lines 7-9).  
	Orenga teaches a culture and identification medium specific of yeasts comprising a chromogenous or fluorigenous substrate, capable of being hydrolyzed by an enzyme of the hexosaminidase group (US patent 6,921,635 issued on July 26, 2005). Orenga teaches that hexosaminidase activity relates to activity of enzymes with N-acetyl-β-ᴅ-glucosaminidase activity, which is a synonym for β-N-acetylhexosaminidase (NAHA) (description column 1, lines 24-25). Orenga teaches that the medium contains a hexosaminidase substrate, and/or a hexosaminidase inhibitor (description column 4, lines 7-11). However, there is no teaching of how knowledge of a specific inhibitor of NAHA could be used to identify other molecules or substances that would preferentially inhibit non-fungal NAHA. The descriptive means or identifying characteristics of the preferential inhibitor is not disclosed in the prior art such that one of ordinary skill in the art could envision another molecule or substance that would preferentially inhibit non-fungal NAHA and not affect fungal NAHA activity. 
	The instant claims 1-15 recite that a preferential inhibitor of the enzymatic conversion of the substrate by non-fungal NAHA is present in the reaction mixture. As identified above, the single species of 2-Acetamido-1,2-dideoxynojirimycin is described, although there is no indication of how the structure of this particular molecule could be used to identify other preferential inhibitors for non-fungal NAHA, nor identification of additional structural or functional characteristics that would allow one of ordinary skill to reasonably obtain other potential molecules or substances that would fulfill the claimed function, which is not sufficient for showing that applicant was in possession of the subject matter regarded as the invention. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. For these reasons, instant claims 1-15 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Orenga, US patent 6,921,635 issued on July 26, 2005. The rejection of claim 2 is further evidenced by Rylander (“β-N-Acetylhexosaminidase (NAHA) as a Marker of Fungal Cell Biomass – Storage Stability and Relation to B-Glucan”, International Journal of Environmental Monitoring and Analysis, 2015, vol. 3, issue 4, pp. 205-209). 
Regarding claim 1, the “3.2.1.52” limitation recited in the claim is the E.C. number 3.2.1.52 that is associated only with the enzyme β-N-Acetylhexosaminidase (NAHA). Orenga teaches a culture and identification medium specific for yeasts comprising a chromogenous or fluorigenous substrate, capable of being hydrolyzed by an enzyme of the hexosaminidase group (abstract). Orenga teaches that hexosaminidase activity relates to activity of enzymes with N-acetyl-β-ᴅ-glucosaminidase activity, which is a synonym for β-N-acetylhexosaminidase (NAHA) (description column 1, lines 24-25). Orenga teaches that the medium contains a hexosaminidase substrate, and/or a hexosaminidase inhibitor (description column 4, lines 7-11). Orenga teaches that the sample is placed in direct contact with the medium and time is allowed for colorations to appear in the medium (relevant to contacting the sample with a substrate) (description column 3, lines 55-58). Orenga teaches visually examining (assessing) the colonies for coloration relating to chromogenic conversion of the substrate at 24 and 48 hours following incubation (relevant to assessing the numbers or concentration of the fungal cells) (description column 6, Example 1). 
Orenga further teaches that a bacterial inhibitor or mixture of bacterial inhibitors that inhibit the growth of Gram-positive and Gram-negative bacteria without affecting the growth of yeasts and if possible fungi, can be added to the medium (relevant to preferential inhibitor) (description column 5, lines 25-33). Although Orenga does not explicitly state that these bacterial inhibitors would preferentially inhibit enzymatic conversion of the substrate by non-fungal NAHA, it can be inferred that the bacterial inhibitor of Orenga would specifically inhibit non-fungal or bacterial NAHA by preventing bacterial growth. 
Regarding claim 2, Orenga teaches several strains of yeast, including C. albicans (description column 6, lines 4-10). Orenga does not teach whether the yeast have fungal particles containing NAHA. However, this species is known to produce hyphae, which would inherently contain NAHA particles, as evidenced by Rylander. Rylander reports that NAHA activity is a marker of fungal biomass (abstract). Rylander further reports that transfer of fungi to adjacent rooms occurs when fungal hyphae and spores crack and small, submicron particles are formed (p.205 Introduction, first column). Rylander demonstrates that air samples contained particles having NAHA enzyme activity (abstract). The specification states that NAHA was found to be present in both hyphae and spores and with measurable activities (specification p. 1, lines 9-11). Therefore, it is inherent to the yeast taught by Orenga that the fungal cells would necessarily have fungal particles containing NAHA in the form of hyphae or spores. 
Regarding claim 3, Orenga teaches a fluorogenic substrate of 4-methylumbelliferyl-N-acetyl-β-ᴅ-glucosaminide (relevant to wherein the product of the conversion by NAHA is detectable) (description column 5, lines 12-14).
Regarding claim 4, Orenga teaches an embodiment where the yeast changes color through visual detection of a colorimetric change due to the conversion of the substrate (description columns 5-6, Examples 1-2). 
Regarding claims 5-6, Orenga teaches a fluorogenic substrate of 4-methylumbelliferyl-N-acetyl-β-ᴅ-glucosaminide (relevant to an embodiment where the detectable product and/or the detectable substrate is fluorescent) (description column 5, lines 12-14). 
Thus, the noted instant claims are anticipated by Orenga and are rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 7-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Orenga, US patent 6,921,635 issued on July 26, 2005, as applied to claims 1-6 above, and further in view of Sugata et al. (“Rapid counting method of living cells by fluorescent enzyme substrates.” Biomedical Materials and Engineering, 1991, vol. 1, issue 2, pp. 115-25), and Sanon et al. (“N-acetyl-β-ᴅ-hexosaminidase from Trichomonas vaginalis: substrate specificity and activity of inhibitors”, Biomedicine & Pharmacotherapy, 2005, Vol. 59, Issue 5, pp. 245-248). 
The teachings of Orenga are discussed above. 
Regarding claim 1, Orenga teaches the use of the fluorogenic substrates 4-methylumbelliferyl-N-acetyl-b-D-glucosaminide (description column 5, lines 12-14), although Orenga does not explicitly teach assessing the numbers or concentration of fungal cells in the sample as a function of measured conversion of a fluorogenic substrate. 
Sugata teaches a method of rapid counting of living cells using fluorescent enzyme substrates (title). Sugata teaches that nonfluorescent C-FDA is converted into fluorescent 5(and6)-carboxyfluorescein (C-F) by the reaction with esterase, which is an enzyme of living cells (abstract). Sugata further teaches that living cells of beer’s yeast can be detected by fluorescence (abstract). Sugata teaches that a flow cell system could be used to detect the number of living cells of beer’s yeast continuously (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of assessing the numbers of fungal cells using fluorescence as taught by Sugata to determine the numbers or concentration of fungal cells as taught by Orenga, because it was well known in the art that the conversion of a substrate to a fluorescently detectable molecule could be used to count living cells. One of ordinary skill in the art would have been motivated to use the method of counting cells as taught by Sugata because it would have been beneficial to use a rapid method of quantifying living cells. 
Regarding claim 7, Orenga teaches 5-bromo-4-chloro-3-indolyl-N-acetyl-β-ᴅ-glucosaminide as a chromogenic substrate for hexosaminidase (description column 5, lines 3-11). Orenga teaches observing the production of colored colonies after 24 and 48 hours (description column 5, Example 1 – lines 10-15). 
Orenga does not teach wherein fluorescence is gauged intermittently or continuously. 
However, Sanon teaches substrate specificity and activity of inhibitors on N-acetyl-β-ᴅ-hexosaminidase from Trichomonas vaginalis (title). Sanon teaches that 10 microliters of a protein extract of NAHase isolated from T. vaginalis was added to 100 microliters of buffer, containing 1mM of 4-methylumbelliferyl-N-acetyl-β-ᴅ-glucosaminide as a substrate. After a 1-h incubation period at 37°C, the enzyme reaction was stopped and the fluorescence was measured on a spectrofluorometer to determine the release of 4-methylumbelliferyl (p. 246, 2.5. Enzyme Assays). Sanon teaches that NAHase activity was quantified using fluorometric measurements to detect 4-methylumbelliferyl substrates (4-MU-substrates) (p.246, 3.1. NAHase activity). Sanon teaches the trichomonostatic effect of inhibitors was determined using bromocresol purple (p.246, 2.10. Determination of trichomonostatic effect of inhibitors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the measurement of fluorescence intermittently as taught by Sanon for the chromogenic measurement method taught by Orenga, because measuring fluorescence using a spectrofluorometer was a well-known technique in the art. Both Sanon and Orenga teach methods of observing substrate consumption using detectable conversion products. One of ordinary skill would have a reasonable expectation of success that substituting the known method of measuring fluorescence to detect substrate conversion for a known method using chromogenic measurement intermittently or continuously to measure substrate conversion would predictably result in an equivalent method of measuring substrate conversion. One of ordinary skill in the art could correlate the number of fungal cells present in a sample as a function of substrate conversion using standard methods known in the art, because Sanon suggests that NAHase enzyme activity directly correlates with the measured release of the 4-MU product from the substrate. It would have been obvious to one of ordinary skill to determine the presence of fungal cells as taught by Orenga using the fluorescent substrate conversion method taught by Sanon to quantitatively or qualitatively determine the presence of fungal cells in a sample, because Sanon teaches that substrate conversion directly corelates to NAHase enzyme activity, and therefore substrate conversion by fungal NAHA would indicate the presence of fungal cells. 
Regarding claim 8, Orenga teaches the observation of chromogenic substrate conversion at 24 hours and 48 hours (description columns 5-6, Examples 1-2). 
Orenga does not teach the measurement of fluorescence at one or several time points after addition of the substrate to the sample. 
However, Sanon teaches that fluorescence was measured after a 1-hour incubation period using a spectrofluorometer (p. 246, 2.5. Enzyme Assays). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the measurement of fluorescence at one time point as taught by Sanon for the chromogenic measurement method at one time point as taught by Orenga, because measuring fluorescence using a spectrofluorometer at one time point is well known in the art. Both Sanon and Orenga teach methods of observing substrate consumption over time using detectable conversion products. One of ordinary skill would have a reasonable expectation of success that substituting a known method of measuring fluorescence for a known method of chromogenic measurement at one point in time would predictably result in an equivalent method of observing substrate conversion.
Regarding claim 9, Orenga does not provide explicit examples of preferential inhibitors for non-fungal NAHA. 
However, Sanon teaches the use of several inhibitors that inhibit the activity of NAHase isolated from T. vaginalis, a protozoan parasite (relevant to non-fungal NAHA) (p. 246, 2.9. Inhibition assay; and p. 248, Table 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected one of the non-fungal NAHA inhibitors as taught by Sanon as the hexosamidase inhibitor in the method as taught by Orenga. Both Orenga and Sanon teach inhibitor molecules of hexosaminidase enzymes. One of ordinary skill would have a reasonable expectation that substituting a known non-fungal NAHA inhibitor for a fungal NAHA inhibitor would predictably result in preferential inhibition of non-fungal NAHA activity. 
Regarding claim 10, Orenga teaches a fluorogenic substrate of 4-methylumbelliferyl-N-acetyl-β-ᴅ-glucosaminide (description column 5, lines 12-14).  
Regarding claim 11, this claim is being interpreted to mean that an unspecific NAHA inhibitor can be a metal ion selected from Ag+, Hg2+ or Pb2+. 
Orenga does not teach an unspecific NAHA inhibitor. 
However, Sanon teaches that various cations can affect the behavior of NAHase. Sanon teaches that NAHase activity reduced in the presence of Hg2+, Cu2+ and Ag+ by about 50% (p.247, 3.4. Effect of various compounds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected one of the cation inhibitors as taught by Sanon as the hexosamidase inhibitor in the method as taught by Orenga to arrive at the claimed invention.  Both Orenga and Sanon teach inhibitor molecules of hexosaminidase enzymes.  One of ordinary skill would have a reasonable expectation that substituting a cation inhibitor as taught by Sanon for the hexosaminidase inhibitor as taught by Orenga would predictably result in non-specific inhibition of NAHA activity, because Sanon teaches that these cations reduce NAHase activity by about 50%.
Regarding claim 14, Orenga teaches that the medium contains a hexosaminidase substrate of either 4-methylumbelliferyl-N-acetyl-b-D-galactosaminide or 4-methylumbelliferyl-N-acetyl-b-D-glucosaminide, and/or a hexosaminidase inhibitor (description column 4, lines 7-11 and column 5, lines 12-14), therefore teaching that the preferential inhibitor is mixed or contacted with the substrate prior producing the reaction mixture.  
Regarding claim 15, the claim limitation states “wherein, if the inhibitor is added to the sample prior to producing the reaction mixture, then the inhibitor is added to the sample at most 2 hours prior to producing the reaction mixture” (emphasis added). This limitation is interpreted as requiring adding the inhibitor to the sample at most 2 hours before adding the last ingredients to the reaction. Orenga teaches that the medium comprises a hexosaminidase activator and/or inhibitor, which is interpreted as mixed or contacted with the substrate prior to producing the reaction mixture (description column 3, lines 42-44). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orenga, US patent 6,921,635 issued on July 26, 2005, as applied to claims 1-6 above, and further in view of Knapp et al. (“NAG-thiazoline, An N-Acetyl-β-hexosaminidase Inhibitor That Implicates Acetamido Participation”, Journal of the American Chemical Society, 1996, Vol. 118, Issue 28, pp. 6804-6805). 
Regarding claim 12 and claim 13, Orenga does not teach wherein the inhibitor specifically inhibits NAHA and is 2-acetamido-1,2-dideoxynojirimycin. 
However, Knapp teaches that the best inhibitors of N-Acetyl-β-hexosaminidase are 2-acetamido-1,2-dideoxynojirimycin and 2-acetamido-2-deoxynojirimycin (page 2, column 1, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected 2-acetamido-1,2-dideoxynojirimycin as an inhibitor of NAHA as taught by Knapp to replace the hexosaminidase inhibitor in the method as taught by Orenga because Knapp teaches that 2-acetamido-1,2-dideoxynojirimycin is one of the best inhibitors of this enzyme.

Conclusion
No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657